JOURNAL ENTRY AND OPINION *Page 3 
{¶ 1} Defendant-appellant, Terry Ashford ("defendant"), appeals the judgment of the Cuyahoga County Court of Common Pleas adjudicating him a sexual predator pursuant to R.C. Chapter 2950. For the reasons that follow, the matter is remanded to the trial court for further proceedings.
 {¶ 2} In this case, the trial court held a sexual classification hearing following defendant's convictions for voyeurism. Defendant now appeals and raises a sole assignment of error for our review, which states:
 {¶ 3} "I. The evidence is insufficient, as a matter of law, to prove `by clear and convincing evidence' that appellant Is likely to engage in the future in one or more sexually oriented offenses.'"
 {¶ 4} At oral argument, the State conceded error and indicated that remand is necessary in this matter to address the propriety of defendant's classification as a sexual predator. Accordingly, defendant's sole assignment of error is sustained by agreement of the parties and this matter is remanded to the trial court for further proceedings.
Judgment remanded.
It is ordered that appellant recover from appellee his costs herein taxed.
  The court finds there were reasonable grounds for this appeal. *Page 4
It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution. Case remanded to the trial court.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
  KENNETH A. ROCCO, J., and MARY J. BOYLE, J., CONCUR *Page 1